PRETTYMAN, Circuit Judge
(concurring in part and dissenting in part).
In No. 12,976, American Lithuanian Workers Literary Association, Inc. v. Brownell, I concur in the result reached by the majority. The Literary Association failed to make to the Attorney General an objection to the proffered procedure with sufficient specificity to enable him to pass upon the challenge. It merely asserted that the whole proceeding was unconstitutional.
In No. 12,975, Association of Lithuanian Workers v. Brownell, I would reverse. I think the Workers were not proffered due process and they adequately tried to obtain valid consideration from the administrative agency.
1. The Regulations1 provide that “The reply [of an organization to a *68statement of charges and interrogatories] shall answer each interrogatory completely and with particularity and shall be limited to statements of fact.” They provide further 2 that “Any organization filing a reply as provided in this part may accompany its reply with a written request for a hearing.” Thus the Regulations afford no opportunity for a hearing except upon the filing of a reply to each interrogatory completely and with particularity. I take it that “completely and with particularity” means exactly what those words ordinarily mean.
2. Many of the interrogatories submitted to the Workers were impossible— not merely difficult but impossible — to answer completely and with particularity. Interrogatory (6) will serve as an example; others are like it. Included in the manifold intricacies of that interrogatory was:
“(a) List the names and addresses of all those persons who are presently members of the L.D.S. [the Workers].
“(b) Have any of those persons listed * * * at any time been
******
“iii. sympathetically associated with
“ * * * any * * * group officially designated by the Attorney General pursuant to Executive Orders 10450 and 9835?
“(c) If the answer to Interrogatory 6(b) or any part thereof is in • the affirmative, list the names and • addresses of all such persons and indicate the periods during which • they were
• w X* X* X X*
“iii. sympathetically associated * * * »
'There are some 7,000 members of the Workers, and there are some 250 organizations on the Attorney General’s list. It was impossible for anyone to say under oath whether any of 7,000 members had ever at any time been sympathetically associated with any one of 250 organizations.
Perhaps another illustration will emphasize the point. Interrogatory (7) includes this inquiry:
“(a) List the names and addresses of persons who have, at any time, been * * * invited to speak or to appear as guests by the * * * various lodges [of the Workers] * * * or by * * * members of the * * * lodges * * * at any meetings * * * conducted * * * by * * * any of its * * * lodges or branches.
* x x* x> x> x*
“(c) Have any of those persons listed * * * at any time been
******
“iii. sympathetically associated with
«* * * any * * * groUp 0f_ ficially designated by the Attorney General * * * ?”
There are 167 lodges in the Association. Nobody, I venture to assert, could list all the persons invited to speak or to appear as guests at every meeting for twenty-three years of all of 167 lodges by any and all of 7,000 members.
A reading of all of the interrogatories as they appear in the record will demonstrate my point beyond peradventure of doubt. They were impossible to answer.
3. From the foregoing the conclusion is clear that the Workers were effectively and in fact denied opportunity for hearing. They were not proffered a hearing unless they answered every part of every interrogatory completely and with particularity. The proffer of a hearing was a nullity, being conditioned upon an absolute impossibility.
4. The Workers made due and timely response to the interrogatories. They wrote the Attorney General under date of September 8, 1953, which was within the allowed sixty days from July 13, 1953, the date of receipt of the statement and interrogatories, saying that *69the statement had been discussed at a meeting of the General Executive Board “and we are writing you accordingly.” The letter was signed in the name of the Association by the president and the secretary. They said in part: “Your rules and requirements make it impossible for the Association to have a hearing in regards to your proposed listing. For example, you would require the officers, under penalty of perjury, to furnish you with names and addresses of all of its members and to indicate with respect to each and every one, what his political beliefs, affiliations and ‘sympathetic associations’ are or ever were. This requirement is, as you must know, impossible to meet.” The Association said it had no records of any political affiliations of its members and that “Therefore, it would be impossible for us to supply you with this information”.
Surely the foregoing was sufficient to put the Attorney General on notice that the Association had no means by which to answer his interrogatories and that they were impossible to answer. The Workers could not then ask for a hearing, because the Regulations specifically require that a “reply as provided in this part” must be the basis for a request for a hearing. I think it cannot now be held that the Workers are wholly foreclosed because they did not request a hearing which under the Regulations they could not request.
On October 4, 1953, the Workers made a second response, written by counsel. He was quite specific in saying that “aside from those numbered (1), (2) and (3), the Interrogatories are improper in that they are impossible to answer”. And he cited, by way of example, Interrogatories (5) (b) and (c), (6) (b) and (c), and (7) (c) and (d), saying: “ * * * the Association does not have the information relating to political beliefs or affiliations called for by [those interrogatories].” Counsel continued by specifically stating that the Association desired a hearing “but does not believe that such a hearing should be conditioned upon responses to Interrogatories (4) to (23), inclusive”.
5. In response to the charges forwarded to them, as distinguished from the interrogatories, the Workers’ letter of September 8th made clear and careful response, categorically denying the purport of the involved charges and affirmatively asserting the activities to which the Association is “confined strictly”.
6. I think the proffer of a hearing was null, that the Workers were not afforded due process, and that they effectively challenged to the administrative officer the validity of the proffered procedure. I would remand to the Attorney General with instructions either to revise the procedure so as to proffer effectively and actually an opportunity for hearing or to dismiss the charges.
7. I am in considerable doubt as to the validity of parts of the Regulations. For example, Section 41.3 provides:
“Failure to answer any interrogatory or any part thereof shall be deemed an admission of the truth of the facts to which such interrogatory or part thereof refers. The submission of an evasive reply to any interrogatory or any part thereof shall likewise be deemed an admission of the facts to which such interrogatory or part thereof refers.”
I would not know what “facts” the questions about sympathetic association (as in Interrogatories (6) and (7) above discussed) “refer” to. And the rule that an “evasive reply” to any part of an interrogatory shall be deemed an admission of “the facts” to which such part “refers” is particularly objectionable. Other parts of the Regulations are of doubtful validity, in my view, but it is not necessary that I reach the question and so I do not.

. 18 Fed.Reg. 2620 (1953), 28 C.F.R. § 41.3 (Supp.1955).


. Id., 28 C.F.R. § 41.4.